Exhibit 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS PER SHARE OF 18 CENTS FOR THE FIRST QUARTER OF 2008 Second Quarter Outlook to be in the range of $0.24 to $0.26 as funding costs decline Brooklyn, NY – April 21, 2008 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh (the "Bank" or "Dime"), today reported net income of $6.0 million, or 18 cents per diluted share, for the quarter ended March 31, 2008, compared to $5.8 million, or 17 cents per diluted share, for the quarter ended March 31, 2007 and $5.4 million, or 17 cents per diluted share, for the quarter ended December 31, 2007.Core earnings equaled reported earnings during each of the quarters ended March 31, 2008, December 31, 2007 and March 31, According to Vincent F. Palagiano, Chairman and Chief Executive Officer of the Company,"We continue to expect earnings to begin trending up, both as a result of the decline in short-term interest rates and the decline of irrationally priced competition for retail deposits.In fact, next quarter the Company expects to see a significant increase in earnings as liabilities continue to reprice at far more favorable funding costs. "Turning to loan production, for a variety of reasons, including conditions in the loan conduit market, the multifamily and commercial real estate market in New York remains active for traditional portfolio lenders like Dime.The Bank is experiencing favorable conditions both for new volumes and for loan pricing levels.These volume trends were not evident in the first quarter’s loan closings, but the pipeline is large and growing.Therefore, the Bank anticipates a higher volume of loan closings in the second quarter of "As for loan pricing, rates on new loans are more reflective of traditional risk adjusted yields for multifamily and commercial real estate loans.Spreads between multifamily loan and Treasury rates have widened to as much as 250 basis points on the Bank's generic 5 plus 5 year loan product. "When combining all these factors, things appear to bode well for a very profitable year for Dime," concluded Mr. Palagiano. On April 7, 2008, Dime opened its 22nd branch in the Borough Park community of Brooklyn, New York, and anticipates opening its 23rd branch toward the end of the summer, located on Montague Street in the heart of the business and legal center of downtown Brooklyn. Mr.
